



Exhibit 10.51




Certain information has been excluded from this exhibit because it both (i) is
not material and (ii) would be competitively harmful if publicly disclosed.




INTELSAT S.A.
2013 EQUITY INCENTIVE PLAN


DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), is
entered into as of [***] (the “Date of Grant”), by and between Intelsat S.A., a
société anonyme organized under the laws of Luxembourg (the “Company”), and
[***] (the “Participant”).
WHEREAS, the Company has adopted the Intelsat S.A. 2013 Equity Incentive Plan
(as amended, the “Plan”), pursuant to which Restricted Stock Units (“RSUs”) may
be granted; and
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant the RSUs provided for herein to the Participant
subject to the terms set forth herein.
NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:


1.
Grant of Restricted Stock Units.



(a)Grant. The Company hereby grants to the Participant a total of [***] RSUs, on
the terms and conditions set forth in this Agreement and as otherwise provided
in the Plan. The RSUs shall be credited to a separate book-entry account
maintained for the Participant on the books of the Company.


(b)Incorporation by Reference. The provisions of the Plan are incorporated
herein by reference. Except as otherwise expressly set forth herein, this
Agreement shall be construed in accordance with the provisions of the Plan and
any interpretations, amendments, rules and regulations promulgated by the
Committee from time to time pursuant to the Plan. Any capitalized terms not
otherwise defined in this Agreement shall have the definitions set forth in the
Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Participant and his legal
representative in respect of any questions arising under the Plan or this
Agreement. The Participant acknowledges that he has received a copy of the Plan
and has had an opportunity to review the Plan and agrees to be bound by all the
terms and provisions of the Plan.


2.
Vesting; Settlement. Except as may otherwise be provided herein, subject to the
Participant’s continued service as a director with the Company, all of the RSUs
shall vest on [***] (the “Vesting Date”). Upon vesting, the RSUs shall no longer
be subject to the transfer restrictions pursuant to Section 9 of the Plan or
cancellation pursuant to Section 4 hereof. Each RSU shall be settled within 30
days following the Vesting Date in shares of Common Stock.



3.
Dividend Equivalents. In the event of any issuance of a cash dividend on the
shares of Common Stock (a “Dividend”), the Participant shall be credited, as of
the payment date for such Dividend, with an additional number of RSUs (each, an
“Additional RSU”) equal to the quotient obtained by dividing (a) the product of
(i) the number of RSUs granted pursuant to this Agreement and outstanding as of
the record date for such Dividend multiplied by (ii) the amount of the Dividend
per share, divided by (b) the Fair Market Value per share on the payment date
for such Dividend, such quotient to be rounded to the nearest hundredth. Once
credited, each Additional RSU shall be treated as an RSU granted hereunder and
shall be subject to all terms and conditions set forth in this Agreement and the
Plan.



4.
Termination of Service.








--------------------------------------------------------------------------------





(a)If, on or prior to the Vesting Date, the Participant’s service with the
Company and its Affiliates is terminated due to the Participant’s death or by
the Company or its Affiliate due to Disability, the RSUs shall become
immediately vested as of the effective date of such termination. Each RSU shall
be settled within 30 days following the date of termination in shares of Common
Stock.


(b)If, on or prior to the Vesting Date, the Participant’s service with the
Company and its Affiliates is terminated for any reason other than as set forth
in Section 4(a) hereof, all unvested RSUs shall be cancelled immediately and the
Participant shall not be entitled to receive any payments with respect thereto.


5.
Rights as a Stockholder. The Participant shall not be deemed for any purpose to
be the owner of any shares of Common Stock underlying the RSUs unless, until and
to the extent that (i) the Company shall have issued and delivered to the
Participant the shares of Common Stock underlying the RSUs and (ii) the
Participant’s name shall have been entered as a stockholder of record with
respect to such shares of Common Stock on the books of the Company. The Company
shall cause the actions described in clauses (i) and (ii) of the preceding
sentence to occur promptly following settlement as contemplated by this
Agreement, subject to compliance with applicable laws.



6.
Change in Control. The RSUs shall become immediately vested as of the effective
date of a Change in Control. Each RSU shall be settled within 30 days following
such effective date in shares of Common Stock.



7.
Compliance with Legal Requirements.



(a)Generally. The granting and settlement of the RSUs, and any other obligations
of the Company under this Agreement, shall be subject to all applicable U.S.
federal, state and local laws, rules and regulations, all applicable non-U.S.
laws, rules and regulations and to such approvals by any regulatory or
governmental agency as may be required. The Participant agrees to take all steps
the Committee or the Company determines are reasonably necessary to comply with
all applicable provisions of U.S. federal and state securities law and non-U.S.
securities law in exercising his rights under this Agreement.


(b)Tax Liability. The Participant shall be solely responsible and liable for the
satisfaction of all U.S. federal, state and local and non-U.S. taxes that may be
imposed on or for the account of the Participant in connection with the RSUs or
this Agreement, and none of the Company nor any of its Affiliates shall have any
obligation to indemnify or otherwise hold the Participant (or any beneficiary)
harmless from any or all of such taxes.


8.
Clawback. Notwithstanding anything to the contrary contained herein, the
Committee may cancel the RSU award if the Participant, without the consent of
the Company, has engaged in or engages in activity that is in conflict with or
adverse to the interest of the Company or any Affiliate while employed by or
providing services to the Company or any Affiliate, including fraud or conduct
contributing to any financial restatements or irregularities, or violates a
non-competition, non-solicitation, non-disparagement or non-disclosure covenant
or agreement with the Company or any Affiliate, as determined by the Committee.
In such event, the Participant will forfeit any compensation, gain or other
value realized thereafter on the vesting or settlement of the RSUs, the sale or
other transfer of the RSUs, or the sale of shares of Common Stock acquired in
respect of the RSUs, and must promptly repay such amounts to the Company. If the
Participant receives any amount in excess of what the Participant should have
received under the terms of the RSUs for any reason (including without
limitation by reason of a financial restatement, mistake in calculations or
other administrative error), all as determined by the Committee, then the
Participant shall be required to promptly repay any such excess amount to the
Company. To the extent required by applicable law and/or the rules and
regulations of the NYSE or other securities exchange or inter-dealer quotation
system on which the Common Stock is listed or quoted, or if so required pursuant
to a written policy adopted by the Company, the RSUs shall be subject (including
on a retroactive basis) to clawback, forfeiture or similar requirements (and
such requirements shall be deemed incorporated by reference into this
Agreement).



9.
Miscellaneous.



(a)Transferability. The RSUs may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered (a “Transfer”) by the Participant
other than by will or by the laws of descent and distribution, pursuant to a
qualified domestic relations order or as otherwise permitted under Section 15(b)
of the Plan. Any attempted Transfer of the RSUs contrary to the provisions
hereof, and the levy of any execution, attachment or similar process upon the
RSUs, shall be null and void and without effect.







--------------------------------------------------------------------------------





(b)Waiver. Any right of the Company contained in this Agreement may be waived in
writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.


(c)Section 409A. The RSUs are intended to be exempt from, or compliant with,
Section 409A of the Code. Notwithstanding the foregoing or any provision of the
Plan or this Agreement, if any provision of the Plan or this Agreement
contravenes Section 409A of the Code or could cause the Participant to incur any
tax, interest or penalties under Section 409A of the Code, the Committee may, in
its sole discretion and without the Participant’s consent, modify such provision
to (i) comply with, or avoid being subject to, Section 409A of the Code, or to
avoid the incurrence of taxes, interest and penalties under Section 409A of the
Code, and (ii) maintain, to the maximum extent practicable, the original intent
and economic benefit to the Participant of the applicable provision without
materially increasing the cost to the Company or contravening the provisions of
Section 409A of the Code. This Section 9(c) does not create an obligation on the
part of the Company to modify the Plan or this Agreement and does not guarantee
that the RSUs will not be subject to interest and penalties under Section 409A.


(d)General Assets. All amounts credited in respect of the RSUs to the book-entry
account under this Agreement shall continue for all purposes to be part of the
general assets of the Company. The Participant’s interest in such account shall
make the Participant only a general, unsecured creditor of the Company.


(e)Notices. Any notices provided for in this Agreement or the Plan shall be in
writing and shall be deemed sufficiently given if either hand delivered or if
sent by fax, pdf/email or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, to the attention of the Corporate
Secretary at the Company’s principal executive office.


(f)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.


(g)No Rights to Employment or Continued Service. Nothing contained in this
Agreement shall be construed as giving the Participant any right to be retained,
in any position, as an employee, consultant or director of the Company or its
Affiliates or shall interfere with or restrict in any way the rights of the
Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge the Participant at any time for any reason whatsoever.


(h)Fractional Shares. In lieu of issuing a fraction of a share of Common Stock
resulting from adjustment of the RSUs pursuant to Section 12 of the Plan or
otherwise, the Company shall be entitled to pay to the Participant an amount in
cash equal to the Fair Market Value of such fractional share.


(i)Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation.


(j)Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.


(k)Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersedes all prior communications, representations and
negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
under Section 12 or 14 of the Plan.


(l)Governing Law and Venue. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, U.S.A., without regard to
principles of conflicts of laws thereof, or principles of conflicts of laws of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Delaware, U.S.A.





--------------------------------------------------------------------------------





(i)Dispute Resolution; Consent to Jurisdiction. All disputes between or among
any Persons arising out of or in any way connected with the Plan, this Agreement
or the RSUs shall be solely and finally settled by the Committee, acting in good
faith, the determination of which shall be final. Any matters not covered by the
preceding sentence shall be solely and finally settled in accordance with the
Plan, and the Participant and the Company consent to the personal jurisdiction
of the United States Federal and state courts sitting in Wilmington, Delaware as
the exclusive jurisdiction with respect to matters arising out of or related to
the enforcement of the Committee’s determinations and resolution of matters, if
any, related to the Plan or this Agreement not required to be resolved by the
Committee. Each such Person hereby irrevocably consents to the service of
process of any of the aforementioned courts in any such suit, action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to the last known address of such Person, such service to
become effective ten (10) days after such mailing.


(ii)Waiver of Jury Trial. Each party hereto hereby waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in any
legal proceeding directly or indirectly arising out of or relating to this
Agreement or the transactions contemplated (whether based on contract, tort or
any other theory). Each party hereto (A) certifies that no representative, agent
or attorney of any other party has represented, expressly or otherwise, that
such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (B) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this section.


(m)Headings; Gender. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement. Masculine
pronouns and other words of masculine gender shall refer to both men and women
as appropriate.


(n)Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.


(o)Electronic Signature and Delivery. This Agreement may be accepted by return
signature or by electronic confirmation. By accepting this Agreement, the
Participant consents to the electronic delivery of prospectuses, annual reports
and other information required to be delivered by U.S. Securities and Exchange
Commission rules (which consent may be revoked in writing by the Participant at
any time upon three business days’ notice to the Company, in which case
subsequent prospectuses, annual reports and other information will be delivered
in hard copy to the Participant).
(p)Electronic Participation in Plan. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.


IN WITNESS WHEREOF, this Agreement has been executed by the Company and the
Participant as of the day first written above.




INTELSAT S.A.
By: /s/ Michelle Bryan
Name: Michelle Bryan
Title: Executive Vice President, General Counsel and Chief Administrative
Officer


Accepted on [***]
[***]



